Bland, Judge,
concurring.
I concur in the conclusion reached by the majority and only wish to emphasize the suggestion that it is erroneous to conclude that unless appellant’s contentions as to the construction of the two clauses in controversy are accepted, the anomaly would exist that nothing imported could be regarded as covered by the second clause. The majority’s construction of the second clause and its holding that there is room for its operation is supported by a consideration to which the *157majority has not seen fit to refer and which I think is wholly competent and proper under the circumstances as they exist.
The Tariff Commission has pointed out that the “textile machinery category” treated by the contracting parties under said second clause might include, for example, such articles as “cloth and yarn measuring and testing machinery, and cloth winders and folders.” See the Tariff Commission’s “Digests of Trade Data with respect to Products on which Concessions Were Granted by the United States” concerning the “Trade Agreement Between the United States and the United Kingdom,” 1938, Yol. IV, p. 3-161. It is also noted that in the same volume, at p. 3-159, the Tariff Commission observed that the first clause above-quoted “provides for equipment which is used in the early stages of manufacture of textile fibers.”
Doubtless the trial court did not feel that it was privileged to give consideration to the information furnished by the Tariff Commission, and in this I am of the opinion that it was in error. See Thorens, Inc. v. United States, C. D. 730, Treas. Dec. Adv. Sheets, Feb. 25, 1943 (aff’d by this court, 31 C. C. P. A. (Customs) 125, C. A. D. 261.
It seems to me that the court is justified in seeking information, if pertinent, from any source from which it may draw light. See American Net & Twine Co. v. Worthington, 141 U. S. 468. There are never very many extrinsic facts or circumstances from which to draw information helpful in construing provisions in trade agréments of the character here involved, and the field should not be unjustifiably narrowed.
The Code of Federal Regulations, Tit. 22, § 55.3, provides as follows:
55.3 Committee for Reciprocity Information. Persons desiring to present their views with respect to any such proposed [trade] agreement shall present them to a committee to be known as the Committee for Reciprocity Information. Said Committee, hereinafter referred to as the Committee, shall consist of members designated from the personnel of their respective departments or offices by the Secretary of State, the Secretary of Agriculture, the Secretary of Commerce, the National Recovery Administrator, the Chairman of the Tariff Commission, the special adviser to the President on foreign trade, and the heads of such other Federal departments or offices as may be named from time to time by the Executive Committee on Commercial Policy. The Committee shall function under the direction and supervision of, and its chairman shall be designated from among the members of the Committee by, the Executive Committee on Commercial Policy. [Italics mine.]
The Tariff Commission obviously furnishes the facts, figures, and complete data on the subject matter under consideration and, as most usually occurs with congressional committees, it would ordinarily prepare the form of the provisions adopted. The Chairman of the' Tariff Commission, or someone designated by him from the personnel of that agency, sits in on the consideration of the subject matter before the Committee for Reciprocity Information. While the statements *158given out by the Tariff Commission and others concerned, before or at the time the trade agreement goes into effect, are pertinent for consideration,' unquestionably they cannot be regarded as at all times controlling.
The trade agreement with the United Kingdom was concluded on November 17, 1938. It was to go into effect on January 1, 1939. Previous to its going into effect and subsequent to its promulgation, the Tariff Commission gave out the information above referred to. This was no post-mortem'aff air. The party who probably knew more about the subject matter involved than anyone else in this country, before any litigation was started and before the agreement went into effect, explained the nature and scope of the trade-agreement provisions. Therefore, I think this subject matter is competent and helpful.
In Geo. W. Cole & Co. et al. v. United States, 27 C. C. P. A. (Customs) 201, C. A. D. 85, the same principle was involved, and I cannot distinguish the facts and the applicable law there from the facts and the law involved here. There a press release given out by the State Department at the time the text of the trade agreement with Cuba was published was accepted as pertinent upon the theory that it was a statement of a party to the agreement. In that instance the President, and not the State Department, was the contracting party. The same is true here.
The Reciprocal Trade Agreement Act involved here puts all power in the hands of the President. The State Department and the other agencies named are the instruments through which he works. If statements regarding the scope of the provisions recommended to the President by one of the parties are competent, I see no justification for concluding that a statement by the Tariff Commission, such as is involved here, is incompetent.